DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55. The Applicant’s claim for benefit of PCT/CN2018/076206 filed 02/11/2018, which claims benefit of the Chinese Application No. CN201711392745.7, filed 12/21/2017, has been received and acknowledged. 

Citations of Relevant Prior Art
China; CN-101921972-B; May 2013, Qiu et al.
China; CN-103302287-B, December 2015. Bao et al.

Response to Arguments
All previous 112(b) rejections are withdrawn. 
Applicant’s arguments regarding the rejection of Claims 1-7, and 9-11 under 35 U.S.C. § 103 over Sato (JP-2002285305-A) in view of Kroeger (Kroeger et al.; Nanotubes and related nanostructures: November 26-30, 2007, Boston, Massachusetts, USA; IN: Materials Research Society Symposium Proceedings (MRS Proceedings); ISSN 0272-9172, 19860101 MATERIALS RESEARCH SOCIETY, US) have been fully considered but are not persuasive. 
Applicant argues that the composition of Sato’s alloy is not correct. The examiner respectfully disagrees and points out that within both the examiners provided machine translation as well as the applicant provided translation, the area the examiner cited recites the composition shown below within Table I (e.g., paragraph [0006]). The examiner understands that this area is in relation to another cited patent, however this teaching still exists nonetheless. 
Applicant argues that Kroeger teach a different level is silicon than the instant invention. The examiner is not persuaded by this argument and points out that both Kroeger and applicant recite a silicon amount of 4% (abstract; Introduction, page 131). 
Applicant argues that the instant alloy with respect to the added rare earth element is distinguished over Kroeger. The examiner respectfully disagrees and points out that this feature has been argued to be obvious in light of the prior art. To elaborate, the examiner points out that with respect to the amount of “REd” as required by the instant claim - the examiner points out that the amount that Kroeger studies is between 50 and 75 ppm, whereas the amount required by Claim 1 is between 10ppm and 30 ppm, and the amount required by Claim 6 is between 15ppm and 25ppm. However, the examiner points out that Kroeger teaches doping iron-based amorphous alloys with very small additions of a rare earth (e.g., cerium) results in faster stress relief, and that larger doping amounts (e.g., greater than 100 ppm - Introduction, page 131) promotes embrittlement and slows stress relief (paragraph 2, page 135). As such, it would have been obvious to one of ordinary skill in the art at the time the invention was made to select lower amounts of a rare earth addition, since it has been held that discovering an optimum value or a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). The artisan would have been motivated to select lower amounts of cerium up to and including the amounts required by the instant claim with the reasoned expectation of enhancing 
Applicant argues the teachings in the art with respect to the amount of cerium are contradictory. Applicant's arguments do not comply with 37 CFR 1.111(c) because they do not clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the art disclosed by the references cited or the objections made. Further, they do not show how the amendments avoid such references or objections.
Furthermore, Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Regarding Claim 7, the claim recites, “…the rare earth alloy is 0.005 to 0.025% so that…”, however this is considered to be indefinite since it is not clear as to whether this is at%, wt%, or volume%. Until further clarification this phrase will be interpreted to mean wt% to match the “ppm” amounts within the next line. 
	Claims 8-11 are rejected for depending upon rejected claim 7. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-7, and 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Sato (JP-2002285305-A, previously cited) in view of Kroeger (Kroeger et al.; Nanotubes and related nanostructures: November 26-30, 2007, Boston, Massachusetts, USA; IN: Materials Research Society Symposium Proceedings (MRS Proceedings); ISSN 0272-9172, 19860101 MATERIALS RESEARCH SOCIETY, US, previously cited). 

Regarding Claim 1, and Claims 4-6, Sato teaches an iron-based amorphous alloy as shown within formula (I) and having the composition shown below within Table I (paragraph [0006]). 
FeaBbSic                                                                   (I)
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). "[A] prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness." In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003). See MPEP § 2144.05(I).
However, Sato does not teach the addition of a rare earth element being in a concentration within the iron-based amorphous alloy being between 10 ppm and 30 ppm. 
Kroeger teaches an iron-based amorphous alloy as shown within formula (II) and having the composition shown below within Table I (abstract; Introduction, page 131). 
FeaBbSicREd                                                               (II)
With respect to the amount of “REd” as required by the instant claim - the examiner points out that the amount that Kroeger studies is between 50 and 75 ppm, whereas the amount required by Claim 1 is between 10ppm and 30 ppm, and the amount required by Claim 6 is between 15ppm and 25ppm. However, the examiner points out that Kroeger teaches doping iron-based amorphous alloys with very small additions of a rare earth (e.g., cerium) results in faster stress relief, and that larger doping amounts (e.g., greater than 100 ppm - Introduction, page 131) promotes embrittlement and slows stress relief (paragraph 2, page 135). As such, it would have been obvious to one of ordinary skill in the art at the time the invention was made to select lower amounts of a rare earth addition, since it has been held that discovering an optimum value or a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). The artisan would have been motivated to select lower amounts of cerium up to and including the amounts required by the instant claim with the reasoned expectation of enhancing the stress-relief characteristics of the alloy. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See MPEP 2144.05, II. 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sato by introducing small amounts of cerium as taught by Kroeger with the motivation of enhancing the stress-relief characteristics. 

Table I – a comparison of the instant claim 1, and 4-7 to the prior art on record. 
Claims
Iron(at %)
Boron(at %)
Silicon(at %)
Rare Earth(ppm)

a
b
c
d
1
83.2 - 86.8
11 - 15
2.0 - 4.0
10 - 30
4
-
12.2 - 14.5
-
-
5
-
11 - 15
2.5 - 3.5
-
6
-
-
2.0 - 4.0
15 - 25
7
83.2 - 86.8
11 - 15
2.0 - 4.0
10 - 30
Sato
78 - 86
5 - 16
2 - 4
0
Kroeger
74 < x < 83
13
87-x
50 - 75

	

Regarding Claim 2, Sato nor Kroeger teaches the iron-based amorphous alloy having a saturation magnetic induction density of ≥ 1.63T. However, the examiner presents the following. 
Sato teaches a substantially similar composition as argued above, and further teaches an identical method as applicant. Specifically, Sato teaches preparing raw materials according to atomic percent in the iron-based amorphous alloy of FeaBbSic (paragraphs [0019]-[0020]). Sato teaches smelting the prepared raw materials (paragraphs [0019]-[0020]). Sato teaches performing a single roller rapid quenching on the smelted molten liquid to give an iron-based amorphous alloy (paragraphs [0019]-[0020]).
Kroeger teaches a similar composition as argued above, and further teaches an identical method as applicant (abstract; Introduction, page 131; pages 131-132; Experimental Procedures). Specifically, Kroeger teaches preparing raw materials according to atomic percent in the iron-based amorphous alloy of FeaBbSic (pages 131-132; Experimental Procedures). Kroeger teaches smelting the prepared raw materials (pages 131-132; Experimental Procedures). Kroeger teaches adding a rare earth alloy after a molten steel achieves a target temperature in the smelting process (pages 131-132; Experimental Procedures). Kroeger teaches performing a single roller rapid quenching on the smelted molten liquid to give an iron-based amorphous alloy (pages 131-132; Experimental Procedures).
As such, the claimed properties, i.e., a saturation magnetic induction density of the iron-based amorphous alloy being ≥ 1.63 T, would have naturally flowed should one subject the composition of Sato in view of Kroeger to the process of Sato or Kroeger. See MPEP 2112.01 & In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). MPEP 2145 & Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985). 
Regarding Claim 7, Sato teaches a method for preparing an iron-based amorphous alloy (paragraphs [0019]-[0020]). Sato teaches preparing raw materials according to atomic percent in the iron-based amorphous alloy of FeaBbSic (paragraphs [0019]-[0020]). Sato teaches an amorphous alloy having the composition shown above within Table I (paragraph [0006]). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). Sato teaches smelting the prepared raw materials (paragraphs [0019]-[0020]). Sato teaches performing a single roller rapid quenching on the smelted molten liquid to give an iron-based amorphous alloy (paragraphs [0019]-[0020]).
However, Sato does not teach adding a rare earth alloy after a molten steel achieves a target temperature in the smelting process in an amount of 0.005% to 0.025% so that the concentration of the rare earth element selected from the group consisting of La, Ce, Nd, and Yb, within the iron-based amorphous alloy is 10ppm to 30ppm. 
Kroeger teaches preparing raw materials according to atomic percent in the iron-based amorphous alloy of FeaBbSic (pages 131-132; Experimental Procedures). Kroeger teaches smelting the prepared raw materials (pages 131-132; Experimental Procedures). Kroeger teaches adding a rare earth alloy after a molten steel achieves a target temperature in the smelting process (pages 131-132; Experimental Procedures). Kroeger teaches performing a single roller rapid quenching on the smelted molten liquid to give an iron-based amorphous alloy (pages 131-132; Experimental Procedures).
With respect to the feature of the rare earth alloy addition being in an amount of 0.005% to 0.025% so that the concentration of the rare earth element selected from the group consisting of La, Ce, Nd, and Yb, within the iron-based amorphous alloy is between 10 ppm and 30 ppm, the examiner points out that the amount that Kroeger studies is between 50 and 75 ppm, whereas the amount required by the instant claim is between 10 and 30 ppm. However, the examiner points out that Kroeger teaches doping iron-based amorphous alloys with very small additions of a rare earth (e.g., cerium) results in faster stress relief, and that larger doping amounts (e.g., greater than 100 ppm - Introduction, page 131) promotes embrittlement and slows stress relief (paragraph 2, page 135). As such, it would have been obvious to one of ordinary skill in the art at the time the invention was made to select lower amounts of a rare earth addition, since it has been held that discovering an optimum value or a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). The artisan would have been motivated to select lower amounts of cerium up to and including the amounts required by the instant claim with the reasoned expectation of enhancing the stress-relief characteristics of the alloy. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See MPEP 2144.05, II.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sato by introducing small amounts of cerium as taught by Kroeger with the motivation of enhancing the stress-relief characteristics. 
Regarding Claim 9, Sato does not teach a devitrified or otherwise crystalline microstructure and only refers to the microstructure as amorphous. As such, the examiner must interpret the alloy of Sato as being in a completely amorphous state. 
However, Sato is silent to the alloy as having a critical state of at least 30µm, and a width of 100mm to 300mm. However, as the examiner has argued above, Sato in view of Kroeger teach the composition and process of Claim 7, so it is reasonable to believe that the property of a critical state being at least 30µm, and a width of 100mm to 300mm would inherently exist within the combination. When the reference discloses all the limitations of a claim except a property or function, and the examiner cannot determine whether or not the reference inherently possesses properties which anticipate or render obvious the claimed invention but has basis for shifting the burden of proof to applicant as in In re Fitzgerald, 619 F.2d 67, 205 USPQ 594 (CCPA 1980). See MPEP § § 2112- 2112.02. 
Regarding Claim 10, Sato teaches the method further comprising after the single roller rapid quenching, subjecting the iron-based amorphous alloy to a heat treatment, wherein the temperature of the heat treatment is between 300°C to 380°C, and the time of the heat treatment is between 30 minutes to 150 minutes (paragraph [0021]). 
Regarding Claim 11, Sato teaches wherein under a condition of 50 Hz and 1.3T, the iron-based amorphous alloy has an iron core loss of less than 0.16 W/kg; and under a condition of 50 Hz and 1.40T, the iron-based amorphous alloy has an iron core loss of less than 0.20 W/kg (paragraph [0021]; Table 2 of the Original Document). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). "[A] prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness." In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003). See MPEP § 2144.05(I).
Alternatively, the examiner points out that Sato in view of Kroeger teach both the composition and process of Claims 7, and 10. As such, the examiner points out that if one uses the concepts of Kroeger with the invention of Sato, one would appreciate that process and structure of Sato as modified is indistinguishable from that of the claimed invention. Therefore, it would necessarily flow that, wherein under a condition of 50 Hz and 1.3T, the iron-based amorphous alloy having an iron core loss of less than 0.16 W/kg; and under a condition of 50 Hz and 1.40T, the iron-based amorphous alloy having an iron core loss of less than 0.20 W/kg would result from the combination . See MPEP 2112.01 & In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). MPEP 2145 & Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Sato (JP-2002285305-A, previously cited) in view of Kroeger (Kroeger et al.; Nanotubes and related nanostructures: November 26-30, 2007, Boston, Massachusetts, USA; IN: Materials Research Society Symposium Proceedings (MRS Proceedings); ISSN 0272-9172, 19860101 MATERIALS RESEARCH SOCIETY, US, previously cited) as applied to claim 7 above, and further in view of Wong (U.S. 2018/0021851, previously cited).  

Regarding Claim 8, Sato in view of Kroeger are relied upon for the reasons given above in addressing claim 7 above. However, Sato nor Kroeger teaches a target temperature of 1450°C to 1500°C. 
Wong teaches a method for manufacturing clock hardware by means of bulky metallic glass (abstract). Wong teaches a target temperature of between 1400°C and 1500°C (paragraph [0016]). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). "[A] prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness." In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003). See MPEP § 2144.05(I). Wong teaches that heating metallic glass alloys to this temperature causes them to melt and liquefy, and that this liquefied state, in part, allows for complicated and fine products to be manufactures (paragraph [0028]).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sato in view of Kroeger with the concepts of Wong with the motivation of allowing for the manufacture of complicated and fine products.

Claims 1-2, 4-7, and 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Sakamoto (U.S. Patent No. 6,416,879) in view of Kroeger (Kroeger et al.; Nanotubes and related nanostructures: November 26-30, 2007, Boston, Massachusetts, USA; IN: Materials Research Society Symposium Proceedings (MRS Proceedings); ISSN 0272-9172, 19860101 MATERIALS RESEARCH SOCIETY, US, previously cited). 

Regarding Claim 1, and Claims 4-6, Sakamoto teaches a Fe-based amorphous alloy (abstract). Sakamoto teaches the alloy as shown within formula (I) and having the composition shown below within Table I (column 5, lines 51-56). 
FeaBbSic                                                                   (I)
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). "[A] prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness." In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003). See MPEP § 2144.05(I).
However, Sakamoto does not teach the addition of a rare earth element selected from the group consisting of La, Ce, Nd, and Yb, being in a concentration within the iron-based amorphous alloy being between 10 ppm and 30 ppm. 
Kroeger teaches an iron-based amorphous alloy as shown within formula (II) and having the composition shown below within Table I (abstract; Introduction, page 131). 
FeaBbSicREd                                                               (II)
With respect to the amount of “REd” as required by the instant claim - the examiner points out that the amount that Kroeger studies is between 50 and 75 ppm, whereas the amount required by Claim 1 is between 10ppm and 30 ppm, and the amount required by Claim 6 is between 15ppm and 25ppm. However, the examiner points out that Kroeger teaches doping iron-based amorphous alloys with very small additions of a rare earth (e.g., cerium) results in faster stress relief, and that larger doping amounts (e.g., greater than 100 ppm - Introduction, page 131) promotes embrittlement and slows stress relief (paragraph 2, page 135). As such, it would have been obvious to one of ordinary skill in the art at the time the invention was made to select lower amounts of a rare earth addition, since it has been held that discovering an optimum value or a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). The artisan would have been motivated to select lower amounts of cerium up to and including the amounts required by the instant claim with the reasoned expectation of enhancing the stress-relief characteristics of the alloy. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See MPEP 2144.05, II. 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sakamoto by introducing small amounts of cerium as taught by Kroeger with the motivation of enhancing the stress-relief characteristics. 

Table II – a comparison of the instant claim 1-7 to the prior art on record. 
Claims
Iron(at %)
Boron(at %)
Silicon(at %)
Rare Earth(ppm)

a
b
c
d
1
83.2 - 86.8
11 - 15
2.0 - 4.0
10 - 30
4
-
12.2 - 14.5
-
-
5
-
11 - 15
2.5 - 3.5
-
6
-
-
2.0 - 4.0
15 - 25
7
83.2 - 86.8
11 - 15
2.0 - 4.0
10 - 30
Sakamoto
78 - 90
5 - 16
2 - 4
0
Kroeger
74 < x < 83
13
87-x
50 - 75

	

Regarding Claim 2, Sakamoto teaches a saturation magnetic induction density of the iron-based amorphous alloy being 1.74 (column 6, lines 60-63). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). 
Regarding Claim 7, Sakamoto teaches an iron-based amorphous alloy according to claim 1 as shown above within Table II (column 5, lines 51-56). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). "[A] prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness." In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003). See MPEP § 2144.05(I). Sakamoto teaches preparing raw materials according to atomic percent in the iron-based amorphous alloy of formula FeaBbSic (column 11, lines 26-28). Sakamoto teaches smelting the prepared raw materials (column 11, lines 33-35). Sakamoto teaches performing a single roller rapid quenching on the smelted molten liquid to give an iron-based amorphous alloy (column 11, lines 35-37)
However, Sato does not teach adding a rare earth alloy after a molten steel achieves a target temperature in the smelting process in an amount of 0.005% to 0.025% so that the concentration of the rare earth alloy in the obtained iron-based amorphous alloy is 10ppm to 30 ppm. 
Kroeger teaches preparing raw materials according to atomic percent in the iron-based amorphous alloy of FeaBbSic (pages 131-132; Experimental Procedures). Kroeger teaches smelting the prepared raw materials (pages 131-132; Experimental Procedures). Kroeger teaches adding a rare earth alloy after a molten steel achieves a target temperature in the smelting process (pages 131-132; Experimental Procedures). Kroeger teaches performing a single roller rapid quenching on the smelted molten liquid to give an iron-based amorphous alloy (pages 131-132; Experimental Procedures).
With respect to the feature of the rare earth alloy addition being in an amount of 0.005 to 0.025% so that the concentration of the rare earth element, and the concentration of this rare earth element within the iron-based amorphous alloy is between 10 ppm and 30 ppm, the examiner points out that the amount that Kroeger studies is between 50 and 75 ppm, whereas the amount required by the instant claim is between 10 and 30 ppm. However, the examiner points out that Kroeger teaches teach doping iron-based amorphous alloys with very small additions of a rare earth (e.g., cerium) results in faster stress relief, and that larger doping amounts (e.g., greater than 100 ppm - Introduction, page 131) promotes embrittlement and slows stress relief (paragraph 2, page 135). As such, it would have been obvious to one of ordinary skill in the art at the time the invention was made to select lower amounts of a rare earth addition, since it has been held that discovering an optimum value or a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). The artisan would have been motivated to select lower amounts of cerium up to and including the amounts required by the instant claim with the reasoned expectation of enhancing the stress-relief characteristics of the alloy. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See MPEP 2144.05, II.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sato by introducing small amounts of cerium as taught by Kroeger with the motivation of enhancing the stress-relief characteristics. 
With respect to the feature of adding the rare earth alloy in an amount of 0.005% to 0.25% in order to obtain an amount in its elemental form in an amount of 10 ppm to 30ppm, the examiner points out that pure cerium additions are used within Kroeger instead of an alloyed form. However, it would have been obvious to use pure cerium over an alloyed version since the alloyed form would introduce elements not recited or required by the instant claim, thus affecting the properties and most likely the glass forming ability of the amorphous alloy. 
Regarding Claim 9, Sakamoto does not teach a devitrified or otherwise crystalline microstructure and only refers to the microstructure as amorphous, and furthermore teaches away from devitrified state (Table 1, column 11; column 12, lines 62-67). As such, the examiner must interpret the alloy of Sakamoto as being in a completely amorphous state. 
However, Sakamoto is silent to the alloy as having a critical state of at least 30µm, and a width of 100mm to 300mm. However, as the examiner has argued above, Sakamoto in view of Kroeger teach the composition and process of Claim 7, so it is reasonable to believe that the property of a critical state being at least 30µm, and a width of 100mm to 300mm would inherently exist within the combination. When the reference discloses all the limitations of a claim except a property or function, and the examiner cannot determine whether or not the reference inherently possesses properties which anticipate or render obvious the claimed invention but has basis for shifting the burden of proof to applicant as in In re Fitzgerald, 619 F.2d 67, 205 USPQ 594 (CCPA 1980). See MPEP § § 2112- 2112.02. 
Regarding Claim 10, Sakamoto teaches the method further comprising after the single roller rapid quenching, subjecting the iron-based amorphous alloy to a heat treatment, wherein the heat treatment temperature is between 320°C and 400°C and a time of the treatment is 60 minutes (column 14, lines 32-37). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). "[A] prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness." In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003). See MPEP § 2144.05(I).
Regarding Claim 11, Sakamoto teaches, wherein under a condition of 50 Hz and 1.30T, the iron-based amorphous alloy has an iron core loss of less than 0.12 W/kg (column 7, lines 35-38). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). 
With respect to the limitation of “and under a condition of 50 Hz and 1.40T, the iron-based amorphous alloy has an iron core loss of less than 0.20 W/kg” - Sakamoto does not teach the iron core loss under these conditions. However, as the examiner has argued above, Sakamoto in view of Kroeger teach the composition and process of Claim 7, so it is reasonable to believe that the property of an iron core loss of less than 0.20 W/kg under a condition of 50 Hz and 1.40T would inherently exist within the combination. When the reference discloses all the limitations of a claim except a property or function, and the examiner cannot determine whether or not the reference inherently possesses properties which anticipate or render obvious the claimed invention but has basis for shifting the burden of proof to applicant as in In re Fitzgerald, 619 F.2d 67, 205 USPQ 594 (CCPA 1980). See MPEP § § 2112- 2112.02.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Sakamoto (U.S. Patent No. 6,416,879) in view of Kroeger (Kroeger et al.; Nanotubes and related nanostructures: November 26-30, 2007, Boston, Massachusetts, USA; IN: Materials Research Society Symposium Proceedings (MRS Proceedings); ISSN 0272-9172, 19860101 MATERIALS RESEARCH SOCIETY, US, previously cited) as applied to claim 7 above, and further in view of Wong (U.S. 2018/0021851, previously cited).  

Regarding Claim 8, Sakamoto in view of Kroeger are relied upon for the reasons given above in addressing claim 7 above. However, Sakamoto nor Kroeger teaches a target temperature of 1450°C to 1500°C. 
Wong teaches a method for manufacturing clock hardware by means of bulky metallic glass (abstract). Wong teaches a target temperature of between 1400°C and 1500°C (paragraph [0016]). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). "[A] prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness." In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003). See MPEP § 2144.05(I). Wong teaches that heating metallic glass alloys to this temperature causes them to melt and liquefy, and that this liquefied state, in part, allows for complicated and fine products to be manufactures (paragraph [0028]). 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sakamoto in view of Kroeger with the concepts of Wong with the motivation of allowing for the manufacture of complicated and fine products.

Contact Information
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN L HECKMAN whose telephone number is (571)272-3295. The examiner can normally be reached M-F 8:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith D Walker can be reached on (571) 272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RYAN L HECKMAN/Examiner, Art Unit 1735                                                                                                                                                                                                        

/PAUL A WARTALOWICZ/Primary Examiner, Art Unit 1735